Title: Excise, [11 January] 1791
From: Madison, James
To: 


[11 January 1791]

   
   The motion for striking out the twelfth section was defeated, 42 to 11. Jackson then moved to strike out the thirteenth section, providing for an excise on spirits distilled from materials grown or produced in the United States. Opponents of the excise argued that it was not necessary, that it would be particularly oppressive to southerners, and that other means of taxation were to be preferred if additional revenue was needed. In reply to arguments that the excise would impose an unequal burden on southerners, FitzSimons presented “authentic documents” to show that northerners paid more impost and tonnage duties than southerners.


Mr. Madison. Observations made by the gentleman from Pennsylvania (Mr. Fitzsimons) usually command our respect: we know, that he has in general good information, respecting the facts he ventures to assert on this floor. He has however just now told us, that he undertakes, from authentic documents, to prove to us, that the middle and Eastern States contribute more revenue, under the impost and tonnage laws, than the Southern States. And here I must reply, by asserting, that such authentic documents are, in their very nature, fallacious. I would rather he should consult the information and experience he possesses, independent of such documents, and I will venture to abide by their decision. He cannot but know, that great part of the goods, consumed in the Southern States, is imported from abroad via Philadelphia, New-York and Boston. All articles coming from the East Indies are known to be carried to those ports. We have not a single Indiaman southward of Baltimore. Our wines come through the same channel: European dry goods are purchased, or sent on commission, into the Southern States, from the middle states. Besides, it is demonstrable, that the city of Philadelphia must supply a great part of the Western Country, even in opposition to the ports of the state to which it is annexed. Under these considerations, the gentleman cannot contend for his distinction: for although all these articles appear on the custom house books, and tend to swell out the returns of those ports; yet the duties are not paid by the citizens of Pennsylvania, New-York, or Massachusetts: they are paid by the consumers, whether they be in North Carolina, Virginia, or New-Jersey. And here I would ask the gentleman, does he conclude, that the state of New Jersey pays no more, than is mentioned in the custom house returns? The best criterion, to decide the question, is that mentioned by the gentleman from N. Carolina, namely the amount of exports: and this will tend to shew, that the Southern States contribute their full proportion. Their produce is valuable; and perhaps, in the comparison, they will be found far to exceed the exports of the Eastern States. But even this rule is, in some degree, fallacious, because the inhabitants of one state, from the nature of their situation, are obliged to export their articles through the channel of some other state. A great part of the southern wheat and tobacco is exported from northern ports. I recollect, in one year, there was not less than 14,000 hogsheads of tobacco exported from the city of Philadelphia alone. In all probability not a single hogshead of this was raised in the state of Pennsylvania. I do not make this remark, in order to lessen the consequence of one state or exalt another, but from a desire of setting the gentleman right.
